                          UNITED STATES BANKRUPTCY COURT
                            EASTERN DISTRICT OF MICHIGAN
                              SOUTHERN DIVISION - FLINT
IN RE:
         STEPHANIE JEFFES                            CASE NO. 20-30006-JDA
                                                     CHAPTER 13
                                                     HONORABLE JOEL D. APPLEBAUM
                  DEBTOR.
_________________________________/
GEORGE E. JACOBS (P36888)
Attorney for Debtor
2425 South Linden Rd., Suite C
Flint, MI 48532
(810) 720-4333
---------------------------------
CRAIG S. SCHOENHERR, SR. (P32245)
Attorney for Creditor
O’REILLY RANCILIO P.C.
Sterling Town Center
12900 Hall Road, Suite 350
Sterling Heights, MI 48313-1151
(586) 997-6481
(586) 726-1000
__________________________/

         OBJECTION TO CONFIRMATION OF DEBTOR’S CHAPTER 13 PLAN

         Santander Consumer USA Inc. (“Creditor”), for its Objection to Confirmation of Debtor's

Chapter 13 Plan, states as follows:

         1.     The Creditor has perfected its security interest in the 2014 Dodge Durango bearing

vehicle identification number 1C4RDJDG9EC406020.

         2.     The gross outstanding indebtedness owing to the Creditor under the terms of the

Retail Installment Sales Contract at the time of filing of the Bankruptcy was $18,680.07.

         3.     The Plan states a crammed Class 5.2 value of $10,000.00 with monthly payments of

$225.00, to be paid with interest at 6.5%.




  20-30006-jda       Doc 29    Filed 03/03/20     Entered 03/03/20 14:53:58       Page 1 of 2
       4.      Pursuant to In re Till, the Creditor requests an interest rate of 8.25%, which represents

a prime rate with a 3.5% risk factor.

       5.      Based upon the NADA Official Used Car Guide, the Creditor asserts that the value of

the vehicle is approximately $18,075.00.

       6.      The Creditor requests proof of full-coverage insurance.

       7.      The Creditor objects to Section III.B.1.b., which provides for the Trustee to withhold

monies for disbursement for attorney fees up to the sum of $3,500.00.

       8.      Payment of attorney fees as provided for in the Plan will delay payments to the

Creditor in violation of the equal monthly payment requirement of 11 U.S.C. § 1325(a)(5)(B)(iii).

       9.      The Plan fails to provide for equal monthly payments beginning from confirmation as

required by 11 U.S.C. § 1325(a)(5)(B)(iii).

       10.     The Plan fails to provide that the Creditor retain its lien on the subject vehicle as

required under 11 U.S.C. § 1325(a)(5)(B)(i).

       In conclusion, the Creditor requests that this Court grant the relief requested and not confirm

the Chapter 13 Plan until these Objections are resolved.

                                               O’REILLY RANCILIO P.C.

                                               /s/ Craig S. Schoenherr, Sr.
                                               ________________________________
                                               CRAIG S. SCHOENHERR, SR. (P32245)
                                               Attorney for Creditor
                                               12900 Hall Road, Suite 350
                                               Sterling Heights, MI 48313-1151
                                               (586) 726-1000
                                               ecf@orlaw.com
DATED: March 3, 2020




                                                  2


  20-30006-jda      Doc 29      Filed 03/03/20        Entered 03/03/20 14:53:58        Page 2 of 2
